It is obvious from the pleadings and issue referred to in the opinion of the Chief Justice that the appeal turns on the question whether the letter written by Howell to the defendant was admissible in evidence. If it was admissible, then there was evidence for the consideration of the jury on the issue whether the alleged indorsement to the plaintiff before maturity was pretensive; and this would open for the defendant the other issue, made by the answer, of failure of consideration, and make the evidence on that issue competent. Howell testified, on behalf of plaintiff, that when these letters were written he held the drafts for collection, as attorney for Stouffer and not for the United Jewelers Manufacturing Company; that the letters were written by a clerk in his office, who made the mistake of saying in them that the drafts were held for the United Jewelers Manufacturing *Page 554 
Company. If Howell be regarded as attorney of the United Jewelers Manufacturing Company, indorser, then the declarations contained in the letters written in his office, and signed by him, could not be binding on the plaintiff, as indorsee. If he be regarded the attorney for the plaintiff when the letters were written, as he testified he was, the letters were still not admissible, because it was not within the scope of his power, as agent, to repudiate his client's ownership of the drafts and bind him by admissions that the drafts were owned by another.